     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 1 of 58




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

DREAM DEFENDERS, NEW FLORIDA
MAJORITY EDUCATION FUND,
ORGANIZE FLORIDA EDUCATION
FUND, ZEBRA COALITION, ACACIA
WILLIAMS, BIANCA MARIA BAEZ,                       Case No. 1:20-cv-67-RH- GRJ
MURRAY HELLER, PAULINA
HERNANDEZ MORALES, CELCIO                            Judge Robert L. Hinkle
EDUARDO ROMERO, and SHEILA
YOUNG,

       Plaintiffs,

              v.

RON DESANTIS, in his official capacity
as Governor of the State of Florida,
LAUREL M. LEE, in her official capacity
as Florida Secretary of State, and
FLORIDA ELECTIONS CANVASSING
COMMISSION,

       Defendants.



                       FIRST AMENDED COMPLAINT

      1.     The COVID-19 pandemic has upended every aspect of American life,

and in Florida, the pandemic threatens the very basis of our democratic system—free,

fair, and accessible elections, because Defendants Governor Ron DeSantis, Secretary

of State Laurel Lee, and the Florida Elections Canvasing Commission have failed to

                                         1
      Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 2 of 58




take steps to protect every Floridians’ right to vote. Public health officials project that

the pandemic will continue to impact our lives in the coming days, weeks, and

months, restricting our movements and ability to engage in “normal” activity. The

COVID-19 crisis should not block voters from casting ballots or force them to make

choices between their health and participating in the democratic process.

      2.        In the presidential preference primary (PPP) on March 17, 2020, many

Florida voters were denied any opportunity to cast a ballot as a result of Florida’s

failure and refusal to take any action to ensure the right to vote bringing turnout to a

historic low.

      3.        There are two more elections scheduled for 2020, neither of which will

be open, fair, secure, and accessible if Florida’s voting system is not adjusted to meet

the needs of this unprecedented emergency. Immediate action by the Governor, the

Secretary of State, and the Elections Canvassing Commission remove barriers to

registering and voting is necessary to ensure all eligible Floridians can exercise their

right to vote safely and without risk to the health and welfare of themselves, their

families, or their communities.

      4.        In light of social distancing requirements and the health risks resulting

from the COVID-19 pandemic, overly restrictive vote by mail processes, failure to

make accommodations for disabled voters, ballot submission deadlines, an anemic

online voter registration system, failure to provide vote by mail ballots and materials

                                             2
      Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 3 of 58




in Spanish, unrealistic ballot curing timeframes, and a paucity of ballot delivery

mechanisms threaten the right to vote of countless Floridians. Defendants’ failure to

make any meaningful accommodation to mitigate these impacts of the COVID-19

crisis poses an undue burden on the right to vote in violation of the Constitution, the

Voting Rights Act, the Americans with Disabilities Act, and the Rehabilitation Act.

Without immediate action, marginalized and underserved voters will face severe and

uneven burdens casting a ballot by mail, if they are able to do so at all, and voters

with disabilities and health conditions putting them at heightened risk from COVID-

19 will be denied the resources they depend upon to cast a secret ballot on their own.

To ensure that the right to vote is not compromised due to present public health crisis,

Defendants must act now to prepare for upcoming elections and address the needs of

vulnerable voters in this time of crisis.

      5.     Having already once observed the impact of the state’s refusal to

accommodate the enormous dangers COVID-19 has created for its residents on

Election Day, and because many Floridians, including Plaintiffs, their members, and

their communities, will be denied the right to vote or unable to access a ballot in the

upcoming elections, Plaintiffs bring this action to protect the fundamental right to

vote and to vindicate their rights under the Voting Rights Act, the Americans with

Disabilities Act, and the Rehabilitation Act.




                                            3
      Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 4 of 58




                             JURISDICTION & VENUE

       6.     Plaintiffs bring this action under 42 U.S.C. §§ 1983 and 1988 to redress

the deprivation under color of state law of rights secured by the United States

Constitution, § 2 and § 203 of the Voting Rights Act (“VRA”), 52 U.S.C.A. §§

10301, 10503, the Fourteenth and Fifteenth Amendments of the United States

Constitution, and under Title II of the Americans with Disabilities Act, 42 U.S.C. §§

12131, et seq., and Section 504 of the Rehabilitation Act, 29 U.S.C. § 794.

       7.     This Court has original jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. §§ 1331 and 1343 because the matters in controversy arise

under the Constitution and laws of the United States. Plaintiffs bring this action to

redress the deprivation, under color of state law, of rights, privileges, and immunities

secured by the Constitution of the United States and federal law. Plaintiffs bring this

action to secure equitable relief under federal law providing for the protection of

voting rights, pursuant to 28 U.S.C. § 2202.

       8.     This Court has personal jurisdiction over Defendants, who are sued only

in their official capacity as officers of the State of Florida.

       9.     Venue is proper in this Court under 28 U.S.C. § 1391(b). Plaintiff

Williams resides in Gainesville, Plaintiff Dream Defenders has members in

Gainesville, and a substantial part of the events that gave rise to Plaintiffs’ claims

occurred in this judicial district.

                                             4
      Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 5 of 58




      10.    This Court has the authority to enter a declaratory judgment and to

provide preliminary and permanent injunctive relief pursuant to Rules 57 and 65 of

the Federal Rules of Civil Procedure and 28 U.S.C. §§ 2201 and 2202.

                                     PARTIES

A.    Plaintiffs

      11.    Plaintiff DREAM DEFENDERS is a Florida non-profit corporation

with its principal office in Miami-Dade County, Florida. 1 The organization was

established in 2012 following the killing of teenager Trayvon Martin and is led by

Black and Brown youth. Dream Defenders uses training and organizing of youth and

students to confront structural inequality. The organization conducts civic

engagement activities across the state of Florida, including get out the vote efforts.

The membership of Dream Defenders includes college students who have been

displaced from their schools due to the coronavirus pandemic. The state’s failure to

offer appropriate and necessary accommodations in response to the pandemic is

thwarting these members’ ability to cast ballots and have them count in the 2020

election cycle, and hindering the organization’s efforts to register Floridians to vote

and help them vote, and causing the organization to divert resources including staff

time to secure the participation of registered Floridians in upcoming elections.




1
 Dream Defenders is a fiscally sponsored project of Tides Advocacy, a California-
based non-profit.
                                       5
      Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 6 of 58




      12.    Plaintiff NEW FLORIDA MAJORITY EDUCATION FUND

(“NewFM”) is a Florida non-profit corporation and membership organization with

its principal office in Miami-Dade County, Florida. Founded in 2009, NewFM is

dedicated to organizing, educating, and mobilizing disempowered communities in

Florida to win equity and fairness throughout the State. NewFM's central focus is to

expand democracy by ensuring that every person eligible to vote, regardless of party

affiliation, can exercise his or her fundamental and constitutionally protected right to

vote. To achieve its goal, NewFM works with individual members and organizations

across the state of Florida engaged in civic and democratic endeavors to assist

underserved communities in voter registration, voter education and get out the vote

efforts. Defendants’ failure to take necessary steps to address the state of emergency

caused by coronavirus thwarts the organization’s efforts to increase voter

participation, harms its members who are registered voters in the state of Florida,

and is causing the organization to divert resources including staff time to secure the

participation of Floridians in upcoming elections.

      13.    Plaintiff   ORGANIZE       FLORIDA       EDUCATION         FUND      is   a

community-based, non-profit member organization with its principal offices in

Orange County, Florida. Its membership consists of low- and moderate-income

people dedicated to the principles of social, racial, and economic justice and the

promotion of an equal and fair Florida for all. Organize Florida’s members bring

                                           6
     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 7 of 58




communities together to join in the fight for safe neighborhoods, healthy families,

quality education, good jobs, justice, equality, and a more representative democracy.

Organize Florida’s major campaigns have included supporting children and families

and increasing Latinx voter turnout. The organization is committed to exposing

injustice and holding Florida’s leaders accountable. The state’s failure to take

necessary steps to accommodate impacted voters in light of the coronavirus outbreak

hinders the organization’s efforts to increase participation among the communities it

serves, harms its members who are registered voters, and is causing the organization

to divert resources including staff time to secure the participation of Floridians in

upcoming elections.

      14.    Plaintiff ZEBRA COALITION is a community-based, nonprofit

organization based in Orlando, Florida. Its mission is to support and inspire LGBTQ+

youth by assisting young people facing homelessness, bullying, isolation from their

families, and physical, sexual and drug abuse with individualized programs to guide

them to recovery and stability. The Zebra Coalition provides temporary housing to

young adults facing homelessness as well as access to a network of organizations

who provide essential services to LGBTQ+ youth such as mental health counseling,

assistance with obtaining identification documents and other legal document and

services, leadership training and support services. The Zebra Coalition seeks to

mobilize and engage the young people it serves though voter registration. The state’s

                                         7
      Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 8 of 58




failure to take steps during the public health crisis necessary to prevent the

disenfranchisement of homeless and housing-insecure individuals and youth with

temporary living accommodations hinders the organization’s ability to engage the

individuals it serves in the political process, causing the organization to divert

resources including staff time to ensure they can participate in upcoming elections.

Zebra Coalition’s youth residents with health risks also are fearful of physical

contacts at government and other offices.

      15.    Plaintiff ACACIA WILLIAMS is a full-time student in her second year

at the University of Florida in Gainesville, Florida. Her family resides in Sullivan

County, New York. On or around March 13, 2020, Ms. Williams complied with a

directive from the University of Florida to leave her dorm and not to return to campus,

due to the coronavirus outbreak. Subsequently, the University announced that it will

maintain remote classes through its summer sessions, with students remaining away

from campus. Ms. Williams is currently at her parents’ home in Sullivan County,

New York, and does not know when she will be permitted to return to the University

of Florida campus.

      16.    Plaintiff, BIANCA MARIA BAEZ is a registered voter in Leon County,

Florida who was unable to vote during the Presidential Preference Primary because

she was self-isolating after returning home from an international trip. Ms. Baez’s

preference is to vote in-person on election day. However, because of her concerns of

                                            8
      Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 9 of 58




exposure to COVID-19, she plans to vote by mail in the upcoming elections. Ms.

Baez prefers to submit her ballot via curbside delivery as she is distrustful of her

ballot being delivered by the U.S. Postal Service in time to be counted.

      17.    Plaintiff MURRAY HELLER is an 86-year-old registered voter in

Delray Beach, Florida. Before the COVID-19 pandemic, he planned to vote in person

at his polling location in Florida’s March 17, 2020, Presidential Preference Primary.

Because of Governor DeSantis’s executive order banning gatherings and because of

Mr. Heller’s age, his pacemaker, and his history of cardiac conditions and the grave

health consequences for older voters with his health conditions like his of contracting

COVID-19, Mr. Heller could not vote at his assigned polling place. As a result of

Defendants’ failure to extend the vote by mail request deadline or make other

accommodations to allow vulnerable individuals like himself to vote safely, Mr.

Heller was totally denied an opportunity to cast a ballot in the PPP. As the pandemic

has spread, Mr. Heller’s fear of the serious health risks he faces from COVID-19 has

only increased. Plaintiff Heller wants to vote in the upcoming August and November

2020 elections, but he fears he will again be unable to vote in person. Plaintiff Heller

would vote by mail using a ballot drop box if he could navigate the vote-by-mail

process without the need to expose himself to health risks, or in in person-using

curbside voting if it were made available to him.




                                           9
     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 10 of 58




      18.    Plaintiff PAULINA HERNANDEZ MORALES is an 85-year-old

naturalized U.S. Citizen and voter in Seminole County, Florida. Ms. Hernandez

Morales lives with stage 2 breast cancer and has high blood pressure. Ms. Hernandez

Morales has attempted to vote by mail in Florida in the past. Twice, most recently in

2018, after she sent her ballot to the SOE, it was not received in time to be counted.

Ms. Hernandez Morales has read that vote-by-mail ballots have frequently been

rejected in her community. Because she does not trust the vote-by-mail system due

to her past experiences with attempting to vote-by-mail in the state, Ms. Hernandez

Morales had planned to vote in person on election day in the upcoming elections. She

wants the reassurance of seeing her ballot counted, and she requires the assistance of

a Spanish-language poll-worker or other person to make an informed decision on

Election Day. Ms. Hernandez-Morales is not able to vote in-person this year because

her health conditions and age place her in the high-risk category for COVID-19. In

the past, Ms. Hernandez has received Spanish-language assistance from friends, but

with the COVID-19 pandemic, her friends are not able to assist her. Ms. Hernandez

is worried her ballot will again not be counted. Ms. Hernandez Morales would be

able to vote if she could access assistance, for example from election officials, and

had a way to be sure her vote-by-mail ballot would be counted, such as an ability to

track her mail ballot reliably and a meaningful opportunity to cure any problems with

her ballot. She would also be able to vote if Florida offered curbside voting, which

                                         10
     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 11 of 58




would allow her to access assistance to vote on election day and ensure her vote is

counted.

       19.    Plaintiff CELCIO EDUARDO ROMERO is a 76-year-old naturalized

U.S. citizen, and a resident of and voter in Orange County, Florida. Plaintiff

Romero’s dominant language is Spanish. Plaintiff Romero lives with multiple

sclerosis (MS), and suffered a stroke a few years ago. As a result, he has limited

mobility and has lost the ability to write. He can sign his initials with great difficulty,

but he can no longer sign his full name. He also lives with diabetes and high blood

pressure, heightening his vulnerability to COVID-19. Mr. Romero lives in a senior

residence, Magnolia Towers, that is connected to an assisted living facility and is near

his medical providers. Mr. Romero typically votes in person at his polling place but

cannot safely leave his residence and go inside a polling station during the COVID-

19 pandemic. The Orange County SOE has never conducted supervised voting at

Magnolia Towers or placed a polling place there. Plaintiff Romero would like to vote

by mail this year but cannot do so without assistance marking his vote-by-mail ballot

or technology that would allow him to do so independently. He is also concerned

that, because he cannot sign his name, his ballot is likely to be rejected.

      20.    Plaintiff SHEILA YOUNG a resident of Orange County, Florida. She is

eligible and registered to vote. Plaintiff Young is blind. To vote, she uses assistive

technology available at her polling place that allows her to mark her ballot

                                            11
     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 12 of 58




independently and privately. Though she had concerns about appearing in person at

her polling place in the PPP, she did so because it was the only way she could cast

her ballot independently. As COVID-19 outbreak has spread, Ms. Young has become

even more concerned about voting at her polling place in the August and November

2020 elections and cannot do so without grave risk to her health. As a blind person,

she cannot see whether she is standing the necessary six feet away from others. She

cannot navigate a polling-place line in which voters must remain six feet apart or see

whether poll workers are properly disinfecting the accessible equipment between

voters.

      21.    Ms. Young would like to vote by mail but because she is blind, she

cannot mark a paper vote-by-mail ballot without assistance from another person. It is

important to her to be able to vote independently and privately. She does not want to

be forced to request someone else mark her paper vote-by-mail ballot because that

would violate the secrecy of her ballot and her autonomy. She would use an electronic

ballot delivery option to mark her ballot at home if Florida officials provided blind

voters like herself with that option. The need for postage to request and return her

mail ballot also poses an obstacle to Ms. Young. The US Postal Service’s website

does not offer an accessible means of purchasing postage online, and social

distancing concerns prevent her from purchasing postage at the Post Office or other

locations. Without an accessible option to mark her mail ballot and with the other

                                         12
     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 13 of 58




obstacles she faces voting by mail, Plaintiff Young will not be able to cast an

independent and private ballot in the August and November 2020 elections.

      22.    Defendants’ refusal to make appropriate changes in voter registration

and election procedures to address the COVID-19 public health emergency will

frustrate organizational Plaintiffs’ respective missions and cause them to divert

resources by interfering with their members’ efforts to safely and effectively cast a

ballot in the upcoming August primary and November General Election. Individual

Plaintiffs will be unable to vote safely at their assigned polling places, and unless

vote-by-mail procedures are adjusted to address the current reality, they will be

unable to vote by mail as well.

B.    Defendants

      23.    Defendant RON DESANTIS is sued in his official capacity as Governor

of the State of Florida. Defendant DeSantis is a person within the meaning of 42

U.S.C. § 1983 and acts under color of state law. As Governor of Florida, Defendant

DeSantis is the state’s chief executive officer and is responsible for the administration

of all state laws, including those pertaining to elections. Defendant DeSantis is also

a member of the Elections Canvassing Commission as established in Florida Statute

§ 102.111. As Governor of the State of Florida, Defendant DeSantis is vested with

emergency powers related to the suspension or delay of elections resulting from a

state emergency. Fla. Stat. § 101.733.


                                           13
     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 14 of 58




      24.    Defendant LAUREL M. LEE is sued in her official capacity as Florida

Secretary of State. Defendant Lee is a person within the meaning of 42 U.S.C. § 1983

and acts under color of state law. Pursuant to Florida Statute § 97.012, the Secretary

of State is the chief elections officer of the State and is responsible for the

administration of state laws affecting voting. Defendant has the authority to oversee

the administration of elections by Florida’s 67 county supervisors of elections.

      25.    Defendant ELECTIONS CANVASSING COMMISSION is sued as a

state-created entity. Its membership consists of the Governor and two members of the

Cabinet selected by the Governor, as set forth in Florida Statute § 102.111. Pursuant

to Florida Statute § 101.698, the Elections Canvassing Commission is tasked with

adopting emergency rules to facilitate absentee voting during emergency situations.

                            STATEMENT OF FACTS

A.    The COVID-19 Pandemic

      26.    On December 1, 2019, the first confirmed COVID-19 patient began

experiencing symptoms in China’s Hubei province. 2 The novel coronavirus infection

rapidly spread to other countries. By January 21, 2020, the Centers for Disease




2
 Fernando Duarte, “Who Is ‘Patient Zero’ in the Coronavirus Outbreak,” BBC
(Feb. 23, 2020) (online at www.bbc.com/future/article/20200221-coronavirus-the-
harmful-hunt-for-covid-19s-patient-zero).
                                       14
     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 15 of 58




Control and Prevention (“CDC”) confirmed the first patient in the United States.3 On

March 11, 2020, the World Health Organization announced that COVID-19, the

disease that is causing the 2019 novel coronavirus outbreak had become a pandemic.

      27.   Scientists and public health officials do not yet fully understand

COVID-19, who will become mildly ill, who will get severely ill, and who will die. 4

People who have tested positive from the virus experience symptoms ranging from

very mild (including potentially a majority of people who experience no symptoms)

to severe. A significant percentage of those who contract COVID-19 die as a result

of the disease. 5 An early report from China suggested that in 16% of cases, people

with COVID-19 become seriously ill. 6

      28.   COVID-19 creates a significantly higher risk of serious illness or death

for individuals, such as Plaintiffs Romero, Hernandez Morales, and Heller, who have

underlying chronic health conditions, including heart disease, diabetes, and cancer

and persons with compromised immune systems including some of the individuals

served by the Zebra Coalition. One study found that, among patients diagnosed with

COVID-19, individuals who had one chronic condition were 1.8 times more likely



3
  Elizabeth Cohen, “First US Case of Wuhan Coronavirus Confirmed by CDC,”
CNN (Jan. 21, 2020) (online at www.cnn.com/2020/01/21/health/wuhan-
coronavirus-first-us-case-cdc-bn/index.html).
4
  Ctrs. for Disease Control & Prevention, supra note 1.
5
  Ctrs. for Disease Control & Prevention, supra note 1.
6
  Id.
                                        15
     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 16 of 58




than those without a chronic condition to have a “poor outcome,” such as requiring a

ventilator or dying. That rate jumped to 2.6 times greater risk for individuals with

two chronic conditions. The Centers for Disease Control agrees that “people of any

age with underlying health conditions, such as diabetes, lung disease, or heart disease,

are at greater risk of severe illness from COVID-19.” 7

      29.    Moreover, people of color are experiencing a higher rate of death due to

COVID-19. In New York City, African Americans and Latinx are dying at twice the

rates of whites. In Chicago, 70% of persons who died from the virus were African

American, which is more than twice their percentage in the city’s population.

According to the United States Census 2019 population estimates, African

Americans and Latinx represent 43% of Florida’s population. Many of these

communities are located in densely populated areas, where the virus tends to spread

very quickly.

      30.    The disease also creates a greater risk of serious health consequences

and death on older adults. This is especially true for people 65 years and older, such

as Plaintiffs Romero, Hernandez Morales, and Heller, and people who live in a

nursing home or long-term care facility. An early report by the CDC found that 80%




7
 Centers for Disease Control, “Know the facts about coronavirus disease 2019
(COVID-19) and help stop the spread of rumors” (March 12, 2020), available at
https://www.cdc.gov/coronavirus/2019-ncov/symptoms-testing/share-facts.html.
                                      16
     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 17 of 58




of deaths in the United States were among adults 65 years and older. Well over a

quarter of Florida’s voting age population is over the age of 65.

      31.    As of April 17, 2020, more than 600,000 Americans have contracted

COVID-19. Of that number, more than 40,000 people have died. The death toll in the

U.S. has increased to around 2,000 a day. Florida currently has nearly 26,000

confirmed cases of patients with COVID-19. Over 750 of those people have died.

These numbers likely understate the extent of the outbreak: Because of a lack of

available testing, most people do not get a coronavirus test unless they experience

severe symptoms, meaning many people with mild or no symptoms may have had

COVID-19 without ever being tested. The rate of infection is continuing to rise in

Florida and will likely be exacerbated by the reality that thousands of people fled the

New York City region to Florida following that state’s issuance of a “shelter-in-

place” order. In addition, because of the lack of sufficient testing, it is difficult to

know who is an asymptomatic carrier of the virus who is passing it on to other

members of the community.

      32.    The high level of uncertainty surrounding the virus and the percentage

of people of color in the state of Florida highlights the importance of preparing for

elections before the virus has spread further and to allow for the full implementation

of free, fair, nondiscriminatory measures that will ensure the right to vote for all

eligible Floridians.

                                          17
     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 18 of 58




B.    Florida’s Failure to Take Adequate Precautions During the Presidential
      Preference Primary in Response to the COVID-19 Crisis

      33.    On March 1, 2020, Defendant DeSantis declared a public health

emergency in response to the COVID-19 crisis. Eight days later—just a week before

Florida’s Presidential Preference Primary (“PPP”) on March 17, 2020, Defendant

DeSantis declared a statewide state of emergency.

      34.    On Friday, March 13, 2020, President Trump declared a national

emergency to begin mobilizing the extraordinary measures necessary to address the

rapidly expanding public health crisis. On Sunday, March 15, 2020, the Centers for

Disease Control and Prevention (“CDC”) issued guidance advising against

gatherings of 50 people or more for the next eight weeks and multiple states began

ordering the closure of restaurants and other establishments.

      35.    On Monday, March 16, 2020—the day before the PPP—the White

House issued new guidance for the public to avoid all social groupings of 10 or more.

      36.    Notwithstanding the Governor’s emergency declarations and the public

health advice from the federal government, Defendants made no accommodations for

the PPP to ensure Floridians could vote safely, without the need to gather in groups

at polling places.

      37.    On March 9, 2020, after the deadline for requesting a mail ballot,

Defendant Lee issued a press release encouraging Florida voters to vote by mail, but



                                         18
     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 19 of 58




she did not extend the request deadline or make any other accommodations to ensure

Florida voters could vote safely, without risk to their health and well-being.

      38.    On Friday, March 13, 2020, the same day President Trump began

mobilizing the nation to combat the coronavirus, Defendant Lee, released a joint

statement with the chief election officials of Arizona, Illinois, and Ohio, confirming

that the scheduled PPP election would proceed on March 17, 2020, as scheduled.

      39.    Despite the emergent circumstances, however, no adjustments to

election procedures were made to allow voters unable to vote at their assigned polling

places to more easily obtain or return vote-by-mail ballots and be sure they would be

counted; no accommodations were made for voters whose age or underlying health

conditions made them especially susceptible to the harmful effects of the disease,

leaving them with the Hobson’s choice of giving up their right to vote or risking

exposure through interaction with poll workers and other voters at potentially

crowded polling places.

      40.    At the same time as Defendants were refusing to take action to make

vote-by-mail or other remote voting methods more available, voting in person at

polling places became much more difficult. In response to the COVID-19 outbreak,

Florida Supervisors of Elections (“SOEs”) closed, moved or consolidated at least 112

polling places in 22 counties, including many at assisted living facilities whose

residents are at more acute risk than the general population. Eight hundred poll

                                          19
     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 20 of 58




workers withdrew from participating in the election in Palm Beach County due to

concerns about the pandemic, as did many others throughout the state. Subsequent to

the election, at least two poll-workers tested positive for the virus.

      41.    Because of the Defendants’ failure to make appropriate and necessary

accommodations during the PPP, students from across the state, including Plaintiff

Williams, and others who were displaced due to school closures, had their right to

vote denied. Elderly, ill, and immunocompromised individuals, such as Plaintiff

Heller, and individuals who were self-quarantining in accordance with public health

guidance, such as Plaintiff Baez—faced with a choice between sitting out the election

and compromising their and their families’ and communities’ health and well-

being—did not go out to the polls.

      42.    The result was a dramatic reduction in turnout. Turnout among voters

registered to either of the major political parties—those permitted to participate in

those parties’ primaries under Florida’s closed primary system—was about 30

percent, as compared to 46 percent in the 2016 Presidential Preference Primary, and

41 percent in 2012, the last primary in which an incumbent president ran largely

uncontested in his party’s primary.

      43.    Despite the low turnout and despite the fact that the vote-by-mail

deadline had already passed by the time state and federal officials began imposing

restrictions on public gatherings and recommending that vulnerable individuals stay

                                           20
       Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 21 of 58




home, the number of ballots cast by mail reached record levels, threatening to

overwhelm Supervisors of Elections, many of whom do not have the personal or

infrastructure to handle the increased volume.

C.      COVID-19’s Continued Impact in Florida

        44.    At the time of the PPP, there were approximately 140 confirmed cases

of COVID-19 in Florida and 4 people had died from the virus in the state. Since that

time, COVID-19 has spread rapidly in the state, to nearly 26,000 cases and over 750

deaths. As of today, infection rates are continuing to rise.

        45.    In response to the virus’s spread Governor DeSantis has taken steps to

contain the virus, but Defendants still have done nothing to mitigate the impact of the

outbreak on Floridians’ ability to vote in the upcoming Congressional Primary on

August 18, 2020, and the Presidential Election on November 5, 2020.

        46.    On April 1, 2020, Governor DeSantis signed Executive Order 20-91

which outlined the state’s stay-at-home policy. The Order took effect April 3 and will

last until at least April 30th. Executive Order 20-91 requires “[s]enior citizens and

individuals with a significant underlying medical condition (such as chronic lung

disease, moderate-to-severe asthma, serious heart conditions, immunocompromised

status, cancer, diabetes, severe obesity, renal failure and liver disease)” to “stay at

home and take all measures to limit the risk of exposure to COVID-19.” 8 The order


8
    Fla. Exec. Order No. 20-91 (Apr. 1, 2020).
                                          21
     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 22 of 58




also requires local jurisdictions to “ensure that groups of people greater than ten are

not permitted to congregate in any public space.” 9

      47.    Public health experts report that the nation’s current ability to test for

the virus is woefully insufficient to allow for easing these restrictions any time soon

without risking a second wave of infections. And they say that even if the virus

subsides with the warmer summer weather, a recurrence of COVID-19 in the fall is

“likely.” In such an event, voters in November’s Presidential General Election could

face the same rapidly changing circumstances that resulted in disruption and

disenfranchisement in the Presidential Preference Primary

      48.    But, despite ordering them to stay at home, Governor DeSantis has taken

no steps to make it possible for vulnerable Floridians to vote at home. Nor has he or

any of the other Defendants explained how proceeding to hold elections according to

business as usual—with voting and voter registration taking place at early voting

sites, precinct polling places, and SOE offices—can be done without violating

restrictions on gatherings of 10 or more Floridians in public places—restrictions

which are necessary, and will remain necessary for the foreseeable future, to maintain

public health and prevent further spread of and additional deaths from COVID-19.



9
  Id.; The federal government has also urged Americans to adhere to and expand
community mitigation efforts. Across the United States, about 316 million people
in at least 42 states the District of Columbia and Puerto Rico have been ordered not
to leave their homes for work, school, or for any non-emergency reason.
                                           22
     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 23 of 58




D.    Voter Registration Has Come to a Near Standstill in Florida.

      49.    Florida SOEs are reporting only a trickle of voter registrations coming

through mail and online.

      50.    Individuals are currently unable to easily obtain paper applications as

state offices across Florida that normally offer hard-copy voter registration forms or

in-person voter registration services are closed or inaccessible. Public libraries, SOE

offices, the Department of Highway Safety and Motor Vehicles (“DHSMV”), and

other public agencies designated under the National Voter Registration Act

(“NVRA”), are all closed or operating at severely reduced capacity in accordance

with orders and guidance issued by Defendants, but Defendants have taken no steps

to ameliorate the devastating impact these closures have had on the availability of

voter registration services.

      51.    Many individuals are also unable to obtain a paper application through

other means. Though the application is available online, low income voters, including

many in communities of color, lack internet access or a printer at home. Many rely

on community resources such as the public library for access to the internet and for

printing. With the COVID-19 crisis, those resources are not available. Although retail

printing services might normally make it possible to print a downloaded voter

registration application, most such services, not being designated essential, are

currently closed, and even if these service were available, voters with heightened


                                          23
     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 24 of 58




COVID-19 vulnerabilities would have to risk their health in order to avail themselves

of them. Without access to the internet or a printer, using the online voter registration

form is out of reach for many voters.

      52.    Moreover, paper applications are not postage pre-paid, and in an era of

email and automatic online bill paying, many people no longer keep stamps at home.

And with some post offices closed and with social distancing orders in place, the

simple act of buying a stamp to mail a voter registration form has become a challenge

for many.

      53.    Third-party voter registration efforts, normally a robust source of voter

registration services in Florida, have almost entirely ceased. Unable to field their

volunteers for door-to-door campaigns or large-scale voter registration events due to

the pandemic, organizations such as Plaintiffs NewFM, Organize Florida, and Dream

Defenders have been forced to halt their voter registration efforts. Since March 13,

2020, Organize Florida has pulled its approximately 70 canvassers from in-person

registration efforts in 9 Florida counties and diverted them to COVID-19 community

response. Similarly, starting March 20, 2020, NewFM diverted its 200+ canvassers

from in-person registration in 6 Florida counties and moved them to phone calls for

wellness checks.




                                           24
     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 25 of 58




E.    Florida’s Online Voter Registration System Is Unduly Burdensome,
      Particularly for Communities of Color

      54.    With limited access to paper and downloadable voter registration forms

of limited utility for many voters during the COVID-19 pandemic, Florida’s online

voter registration (“OVR”) system is currently one of few accessible means for voters

to register. OVR’s numerous restrictions and limitations, however, prevent it from

being a viable option for many Florida residents and make running third-party voter

registration drives much more labor intensive and less effective.

      55.    To complete a voter registration through the OVR system, the would-be

voter must have a driver’s license or identification card issued by DHSMV. The

driver’s license or identification card number is used both to verify the voter’s

identity and to obtain the voter’s signature. Those that do not have a driver’s license

or identification card, including many of those served by Zebra Coalition, cannot

complete registration process through the OVR system. Instead, the system will

produce an electronic voter registration form, which the voter must print, sign, and

mail to the county SOE or Secretary of State. Because homeless and housing insecure

voters and voters of color are less likely to have identification issued by the DHSMV,

they are more likely to encounter this obstacle with online registration.

      56.    For the reasons described above, many voters, especially those who lack

stable housing and those in low income communities, are simply unable to print and

mail a voter registration application from the OVR system.

                                          25
     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 26 of 58




      57.    Even when a voter has a valid DHSMV credential, the OVR system

makes it difficult or impossible for voters to detect and correct errors in their

applications. Voters who register using a paper form are notified if their application

is incomplete or if errors are found, and they are provided an opportunity to make

corrections. When the OVR system identifies an error, the voter is not notified.

Instead, the OVR system switches to producing the same printable, mailable

registration application it produces for those who lack the required identification. For

example, if a voter mistypes her birthdate, the OVR system will refuse to complete

the application online but will not notify the voter of the reason. If the voter is able

to print and mail or hand-deliver the application—and for the reasons explained

above, many cannot—the error will eventually be identified when the SOE processes

the form, and only then will the voter possibly have an opportunity to correct it.

      58.    In addition, the OVR systems regularly experiences technical

breakdowns which cause it to stop functioning and go offline for several hours and

as much as an entire day. As recently as March 30, 2020, the OVR system reportedly

experienced “intermittent issues” that prevented many Floridians form registering,

and in 2018, the system crashed under the weight of increased voter registration

activity just before the October registration deadline for the 2018 mid-term election.

During the coronavirus pandemic, unlike 2018, when OVR goes offline, potential




                                          26
     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 27 of 58




voters are left with no means of registering to vote at all, and voters frustrated in their

attempts to register through the system often do not return for another try.

       59.    These limitations on OVR pose significant obstacles for the voter

registration efforts of Plaintiffs NewFM, Organize Florida, Zebra Coalition, and

Dream Defenders. When these organizations are able to resume their registration

efforts, they will be limited to simply assisting with online registration.

       60.    Organize Florida plans to direct individuals to its website, which will

connect to the state’s OVR system. But because many voters will be unable to

complete the registration process online, Organize Florida will utilize a new “chase”

system to ensure that people are actually successful in completing their registration.

The “chase” program will involve organizers checking the voter registration system

to see if the individuals they register make it onto the rolls, calling the individuals

who do not register successfully, asking a series of questions to figure out what was

wrong with the person’s registration application, and then helping the person correct

their application and submit it again. Moreover, the larger number of voters Organize

Florida and other organizations will be directing to OVR will increase demands on

the system, and may lead to more frequent breakdowns, further hindering the

organization’s voter registration efforts.

       61.    Adding this process to Organize Florida’s work will create additional

demands on its time and resources. The chase process will also result in the

                                             27
     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 28 of 58




organization processing significantly fewer voter registration applications than in

previous years. With normal canvassing, Organize Florida processes approximately

2 to 2.5 applications every hour and over 3,000 applications on average each month.

Without the ability to conduct in-person registration and with the need to follow up

with every voter to ensure they become registered because of the limitations of OVR,

Organize Florida will be able to reach far fewer voters this year.

      62.    Similarly, NewFM normally processes 3,000-5,000 voter registration

forms per month. Significantly fewer people will be able to register through the

online system because they lack a Florida driver’s license, so NewFM will likewise

implement a “chase” program to ensure that people unable to complete their

registrations through OVR actually make it onto the voter rolls. NewFM plans to

dedicate over a quarter of its canvassers to conducting the “chase” program as a

means of ensuring OVR works for its members, diverting canvassers who would

normally be out registering additional voters in the communities NewFM serves.

F.    Florida’s Limits on Voting by Mail Unduly Burden the Right to Vote.

      63.    At a time when many voters are confined to their homes or to shelters

due to stay-at-home orders and vulnerability to severe health consequences from

COVID-19, stringent limitations and restrictions on voting by mail—and

Defendant’s failure to alleviate them—are unwarranted and will deprive many




                                          28
     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 29 of 58




Floridians, including individual Plaintiffs and members of organizational Plaintiffs,

of their fundamental right to vote.

      64.     Moreover, even when the rules don’t prevent them from voting by mail,

voters of color and young voters face disproportionate rates of rejection of their VBM

ballots in Florida. A recent study of mail ballot rejection rates in Florida during the

2018 General Election found that African American and Latinx voters were more

than twice as likely as White voters to have their ballots rejected. Voters in the 18-21

age bracket were nearly 5 times as likely to have their ballots rejected as voters in the

45-64 age bracket. Military and overseas voters also faced higher than average

rejection rates. With more voters dependent on voting by mail as a means of reducing

the risks of contracting COVID-19, Defendants’ failure to make changes to mail

ballot procedures to address these disparities will result in widespread

disenfranchisement among voters who are already under-represented in the

electorate.

      65.     A Florida voter can request a vote-by-mail (“VBM”) ballot in person at

the SOE’s office, by telephone or mail, or by applying online through the SOE’s

website. voter may also designate certain close family members or a legal guardian

to request a VBM ballot on the voter’s behalf.

      66.     To have a ballot sent to an address other than the address where the voter

is registered, the request must be in writing and must be signed by the voter.

                                           29
     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 30 of 58




Telephonic or online requests and requests signed only by a family member are not

permitted.

      67.      Voters displaced from their homes due to the coronavirus pandemic,

such as Plaintiff Williams and many members of organizational Plaintiffs, cannot

receive a ballot at the address where they are registered. To request a ballot, such

voters must either travel to the SOE’s office to apply for a VBM ballot in person, in

violation of stay-at-home orders, or must submit their VBM ballot requests by mail,

which necessitates that they have a printer to print the application and that they pay

postage. Plaintiff Williams and many other Floridians, including college and

university students whose campuses have shut down, have been forced to leave the

state and are therefore unable to request a VBM ballot in person, leaving mail as their

only option.

      68.      Florida makes an exception to the signature requirement for uniformed

and overseas voters, who may receive a mail ballot at an alternate address without a

signed, written request. Most of those who have been displaced by the COVID-19

crisis do not qualify for this exception.

      69.      Vote by mail ballots are generally delivered by non-forwardable, return-

if-undeliverable mail to the address on file with the SOE or to the address in the

signed VBM request. Voters may also request to pick up their VBM ballots in person

at the SOE’s office, which they can do starting nine days before the election.

                                            30
     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 31 of 58




Uniformed service-members and overseas voters have additional options for delivery

of their VBM ballots not available to other VBM voters: They may request that their

VBM ballot be delivered by email or fax.

      70.    To be timely, VBM ballot requests must be received by the SOE no later

than 10 days before the election. Florida offers a limited ability for voters to request

a mail ballot after the deadline in emergency circumstances, but in the context of the

COVID-19 crisis, it is insufficient to prevent the disenfranchisement of Florida

voters, especially without adjustments to many of Florida’s other restrictions on

voting by mail. If emergency circumstances arise after the deadline that will prevent

the voter from voting at her assigned polling place, Florida allows an application for

a vote by mail ballot to be made in person at SOE’s offices, but only on election day.

To receive a VBM ballot, the voter must complete a VBM ballot request form and,

separately, an affidavit explaining the emergency circumstances preventing the voter

from voting at the polls. In some counties, the voter must provide additional

documentation of the emergency, such as a doctor’s note.

      71.    During the PPP, voters with underlying health conditions or whose age

made them particularly vulnerable to COVID-19 were unable to avail themselves of

an exception that required an in-person visit to the SOE’s office. The very emergency

that prevented them from voting at their assigned polling place also prevented them

from going to the SOE’s office to obtain and then return a mail ballot. Moreover,

                                          31
     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 32 of 58




requiring each voter to execute an affidavit documenting an emergency that was

declared by public health officials and affects everyone in the state will lead to longer

times for completing the VBM request process—at a time when people are being

advised to avoid all but necessary trips away from their homes—and presents an

unnecessary burden on vulnerable voters. And additional requirements, such as a

doctor’s note, are even more unnecessary and, at a time when healthcare providers

are already overburdened and healthy people are being asked to refrain from non-

essential procedures, particularly ill-advised.

      72.    Voters can designate another person to obtain their emergency VBM

ballot on election day. In that case, the voter must complete and sign a designation

form appointing the designee, as well as the emergency ballot affidavit. The designee

must also complete and sign an affidavit affirming that they are authorized to pick up

the VBM ballot for a specified voter.

      73.    Designees are limited to obtaining ballots for up to two non-family-

members. Some counties impose even tighter restrictions. For example, in Miami-

Dade County, a designee may only obtain ballots for two other voters, even if they

are family members, and may only obtain one ballot for a non-family member. Not

all voters have family members or others nearby who can retrieve their ballot for

them, and at this time of pandemic, many are unwilling to put others at risk. In

addition, as a result of this rule, institutions such as churches, as well as

                                           32
     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 33 of 58




organizational Plaintiffs, which in normal circumstances provide assistance to voters

to help them get to the polls and vote, are unable to effectively get out the vote among

their members and constituents. Moreover, limiting the number of ballots any one

person can pick up means more people will be going to SOE’s offices to obtain ballots

for vulnerable voters, in violation of public health recommendations.

      74.    During a situation where circumstances are changing as rapidly as they

have during the COVID-19 pandemic, limiting emergency ballot requests to election

day, limiting the number of ballots third parties can pick up for vulnerable voters, and

mandating    unnecessary     and   duplicative documentation       requirements,    are

unreasonable and unjustified burdens on the right to vote, and will present a nearly

insurmountable barrier to many voters, as it did for Plaintiffs and their members

during the Presidential Preference Primary. Given the likelihood of a resurgence of

COVID-19 in the fall, according to public health officials, Florida’s stringent

emergency VMB request procedure will very likely again lead to the

disenfranchisement of thousands of Floridians.

      75.    To be counted, a VBM ballot must be received at the SOE’s office by 7

p.m. on Election Day. This means voters wishing to return their ballots by mail must

calculate how long it will take for the Postal Service to deliver the ballot and mail

early enough that it will be delivered by election day. Except for envelopes

designated for military and overseas voters, mail ballot return envelopes are, in most

                                          33
     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 34 of 58




Florida counties, not postage pre-paid, necessitating that the voter obtain postage. In

some cases, mail ballot envelopes need additional postage beyond standard first-class

mail postage. In at least one county, the amount of postage required depends on

whether the voter has accurately followed the instructions on how to fold the return

envelope.

      76.    Voters may also return their ballots in person at the SOE’s office or drop

off the VBM ballot at a designated secure drop box for early voting sites in the

elector’s county. Drop boxes are generally located only at early voting sites during

the early voting period and at the SOE’s office. On election day, the only drop box is

typically located at the SOE’s office.

      77.    Military and overseas citizens have options for returning their ballots

that are not available to other voters. In addition to the return methods available to all

voters, these voters can return their VBM ballots by mail or fax to the county

Supervisor of Elections or to a fax number provided by the Federal Voting Assistance

Program of the Department of Defense. Florida also grants military and overseas

voters additional time for the return of their ballots: VBM ballots cast by these voters

are counted as long as they are postmarked or dated by Election Day and received

within 10 days after the election.

      78.    The state’s process for curing signature-match issues will disenfranchise

voters. To be counted, the VBM ballot envelope must be signed by the voter and the

                                           34
     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 35 of 58




signature must match the voter’s signature in the registration books. If the signature

is missing or if the SOE or the county canvassing board determines that a voter’s

signature does not match the signature in the registration books, the SOE is required

to notify the voter of the signature deficiency. Canvassing board members and SOE

staff responsible for verifying signatures are not required to undergo any training in

handwriting analysis or signature verification.

      79.    The voter is given the opportunity to “cure” the deficiency by

completing and submitting to the SOE a “cure affidavit” and any of several specified

forms of identification. If the voter’s signature on the cure affidavit matches the

signature on the absentee ballot but not the signature on the voter roll, the ballot will

still be rejected unless the voter has provided one of a narrower set of identification

documents that bear the voter’s photograph. No explanation of this more stringent

identification requirement is included in the statutorily prescribed cure instructions,

however. In addition, the cure notice is not required to include the cure instructions

or affidavit. Rather, it only refers the voter to the instructions on the SOE’s website.

      80.    The cure affidavit may be submitted in-person or by mail, fax or email,

and must be received by the SOE by 5 p.m. on the 2nd day after the election. The

cure affidavit is not postage prepaid. To avoid having to deliver the affidavit in

person, however, the voter must have internet access at home and a printer to print

the affidavit, a scanner, copier, or smart phone to make a copy of the required

                                           35
     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 36 of 58




identification document, and a postage stamp. Moreover, as a practical matter, unless

the voter is notified of the problem before election day, submitting the affidavit by

mail risks that it will not arrive in time. To avoid that risk, the voter would also need

access to email or a fax machine.

      81.    Not surprisingly, Florida’s vote by mail procedures disproportionately

exclude African American and Latinx voters and young voters, among other groups.

The very short “cure” period—spanning the two weekdays following an election—

and the requirement that the cure affidavit be delivered during business hours poses

an obstacle to many working people. Studies show that young voters are more likely

to have variations in their signatures, making them more likely to have their ballots

rejected.

      82.    Throughout Florida, many homes in rural areas do not have addresses

or have “non-traditional addresses” that do not use a street name. The postal service

does not deliver to these addresses, so voters in these areas cannot receive ballots at

their homes. Likewise, homeless and housing unstable voters, including many of

those served by Zebra Coalition, cannot receive mail where they live.

      83.    Voters who lack home mail delivery may request that their VBM ballot

be sent to a P.O. Box or homeless shelter rather than their place of residence, ruling

out telephonic and online VBM requests because of Florida’s signature requirement.

In addition, rural post offices can be remarkably far and run limited hours. P.O. Boxes

                                           36
     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 37 of 58




cost money and require valid identification to open an account. Sometimes there are

not enough boxes to service a community, so friends and families share them,

increasing the likelihood of lost ballots and missed rejection notifications, problems

also faced by those who receive mail at group quarters such as shelters. Moreover,

rural mail is often delayed due to complicated mail routing, increasing the likelihood

of missed deadlines.

      84.    Many disabled voters, such as Plaintiffs Young, are entirely excluded

from using vote by mail unless they are willing to compromise the secrecy of their

ballots—a choice other voters do not have to make.

G.    Voters with Disabilities Face Unnecessary Obstacles to Exercising Their
      Right to Vote on an Equal Footing with Other Voters During the
      COVID19 crisis.

      85.    About one in six voting-age Americans live with a disability, and voters

who are blind, low vision, or have another print disability or live with physical,

intellectual or developmental disabilities require in-person accommodations at

polling places or other voting sites to vote privately and independently. For example,

voters who are blind, low vision, or have another print disability need access to

accessible voting equipment, including audio ballots or touch screens with enlarged

text. Voters with manual impairments making it difficult to hand-mark a paper ballot

also require assistive technologies to vote independently and privately. In Florida,




                                         37
     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 38 of 58




however, electronic assistance mechanisms, such as Ballot Marking Devices, are

exclusively available at in-person voting locations.

      86.    During the COVID-19 pandemic voters with disabilities face an

unreasonable risk of contracting COVID-19 at the polls or on their way to polling

locations. The accessible machines depend on touch screens or other manual input

devices and, in some cases, headphones. This equipment and seating to use it may

carry the COVID-19 virus from previous users and poll workers. Visual markers on

the ground instructing voters to line up six feet apart from each other and poll workers

are not accessible to blind and limited vision voters. Disabled voters who cannot drive

face reduced service from paratransit and commercial ride-share vehicles the need to

share a vehicle with drivers and other passengers, potentially exposing voters to the

COVID-19 virus.

      87.    Voters with disabilities who are unable to vote in a precinct polling

location or early voting site have few alternative voting options and some are

completely deprived of any alternative voting methods. Florida does not offer

curbside voting to voters whose disabilities prevent them from going into an in-

person voting location. And many voters with disabilities are unable to avail

themselves of the option of voting by mail.

      88.    Although Florida law specifically requires the Secretary of State and

SOEs to “develop and implement procedures and technologies ... for providing vote-

                                          38
     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 39 of 58




by-mail ballots, upon request, in alternative formats that will allow all voters to cast

a secret, independent, and verifiable vote-by-mail ballot without the assistance of

another person,” on information and belief, no Florida county currently provides mail

ballots in such alternative formats. Overseas and uniformed services voters have

electronic ballot delivery options, but those options are not accessible to voters with

visual impairments and in any event are not available to voters who want to vote from

home in Florida. The result is that voters who cannot use a standard paper ballot

without assistance, such as low vision voters, cannot vote by mail without

compromising their independence and the secrecy of their ballots.

      89.    Voters with disabilities are also more likely to have their signatures

change over time and to have their ballots rejected based on a signature mismatch.

For example, Plaintiff Romero, who suffers from MS and a stroke, can no longer sign

his name at all.

H.    Language-Minority Voters Should Not be Forced to Compromise their
      Health in Order to make an Informed Vote

      90.    According to the U.S. Department of Justice, Civil Rights Division,

approximately 2,107,585 Floridians are limited English proficient.

      91.    After the 2010 census, the Director of the Census designated the entire

state of Florida as subject to the requirements of Section 203 of the Voting Rights

Act for Spanish. The Census coverage determination is final and non-reviewable

therefore Florida is mandated to provide statewide issued/produced voter

                                          39
     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 40 of 58




registration-voting materials in Spanish. Because Florida is subject to the

requirements of Section 203, "any statewide registration or voting notices, forms,

instructions, assistance, or other materials or information relating to the electoral

process" that Defendants provide in English must also be furnished in Spanish.

      92.    Although the Division of Elections’ website provides a Google translate

option to provide the information contained on the web pages in Spanish-language,

the very first bullet point, under instructions directing a voter on how to request a

vote-by-mail ballot, instructs the user to their respective Supervisor of Elections

website. Clicking on that link leads the user to a Florida Department of State,

Division of Elections administered landing page which contains English-only

information with no translation or Spanish-language version option available.

      93.    The voter must then click on their respective Supervisor of Elections

website on this English-only page which navigates the user to a SOE administered

webpage which may only be available in English. Although the statewide issued

forms to request a VBM ballot, designee form and how to cure a signature mismatch

are translated to Spanish and are available on the Division of Elections website, the

Spanish-language version of the forms may not be accessible to a Spanish-language

dominant voter via their respective Supervisor of Elections website, if none of the

webpages are translated to Spanish. Based on information and belief, neither the




                                         40
     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 41 of 58




Union County or Liberty County websites contain any information or link to the

Spanish version of the VBM related documents.

      94.    Based on information and belief, there are additional Florida counties

who provide English only VBM ballots, instructions and related materials and do not

offer Spanish-language assistance to help voters who are unable to speak English.

This results in unequal treatment of limited English proficient voters and a violation

of Section 203. Compliance with the law on behalf of these voters is made exigent

by COVID-19

      95.    The same obstacles present to disabled voters, affect Spanish-language

dominant voters who are unable to vote in-person because of COVID-19 related

health risks. Although there are currently 13 Florida counties subject to Section 203

coverage which are required to provide Spanish-language materials and assistance at

the polling locations, these same services will not be available to voters who are

unable to avail themselves to vote in-person because of COVID-19 related health

risks, such as Plaintiffs Romero and Hernandez Morales.

I.    Supervised Voting at Group Quarters Facilities for Elderly and Other
      Vulnerable Floridians Is Insufficiently Available.

      96.    Under Florida law, SOEs may, on their own initiative or at the request

of a facility administrator, offer supervised voting at an assisted living facility or

nursing home. Under this system, two poll workers take voting equipment to the

facility to allow residents to vote without having to leave the facility.
                                           41
     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 42 of 58




      97.    Voters living in independent living facilities or other group quarters are

not eligible for supervised voting under existing rules. In the current health crisis,

however, residents of these facilities, many of which are designed for and restricted

to elderly residents or others with specific health care needs, face significant health

risks if they are required to vote in person at precinct polling places and many face

obstacles to voting by mail.

                               CLAIMS FOR RELIEF

                                COUNT ONE
                 Undue Burden on the Right to Vote in Violation
                        of the Fourteenth Amendment

      98.    Plaintiffs reallege and reincorporate by reference all prior paragraphs of

this Complaint and the paragraphs in the counts below as though fully set forth herein.

      99.    This Court has the authority to enter a declaratory judgment and to

provide preliminary and permanent injunctive relief pursuant to Rules 57 and 65 of

the Federal Rules of Civil Procedure and 28 U.S.C. §§ 2201 and 2202.

      100. Under the First Amendment and the Equal Protection Clause of the

Fourteenth Amendment, a court considering a challenge to a state election law “must

weigh ‘the character and magnitude of the asserted injury to the rights protected by

the First and Fourteenth Amendments that the plaintiff seeks to vindicate’ against

‘the precise interests put forward by the State as justifications for the burden imposed

by its rule,’ taking into consideration ‘the extent to which those interests make it


                                          42
      Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 43 of 58




necessary to burden the plaintiff’s rights.’” Burdick v. Takushi, 504 U.S. 428, 434

(1992) (quoting Anderson v. Celebrezze, 460 U.S. 780, 789 (1983)).

       101. Unless Plaintiffs are granted the relief requested, the right to vote of

thousands of Floridians, including the Individual Plaintiffs and Organizational

Plaintiffs’ members and constituents, will be severely burdened (if not eliminated

entirely) in the Primary Election on August 18, 2020, and the General Election on

November 5, 2020.

       102. Because of the crisis created by COVID-19, many Floridians, including

Plaintiffs Heller, Hernandez Morales, Romero, Baez, and Young, are confined to

their homes, and because of the uncertainty over when the crisis will have abated

sufficiently to lift the stay-at-home restrictions or whether a fall resurgence of

COVID-19 will require re-imposing them, these Floridians face a significant

likelihood that they will be unable to vote in-person at their precinct polling locations

or unwilling to do so in the face of significant risks to their health.

       103. For vulnerable individuals, including Plaintiffs Romero, Hernandez

Morales, Heller, and the at-risk youth served by Zebra Coalition, appearing in person

at either the Supervisor of Elections office or the polls would subject them to

unreasonable health risks because of their age or underlying health conditions, even

if conditions improve enough for healthier Floridians to return to more normal

activities.

                                           43
     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 44 of 58




      104. Others, including thousands of students at Florida colleges and

Universities such as Plaintiff Williams, have been sent away from their homes, with

no indication when they will be able to return.

      105. Organizational Plaintiffs Dream Defenders, New Florida Majority,

Zebra Coalition, and Organize Florida all have members or serve communities who

are similarly situated to these individual Plaintiffs.

      106. Without accommodations such as extending early voting days, hours,

and locations and curbside voting which would allow them to vote while maintaining

necessary social distancing, or expanded availability of supervised voting which

would allow them to vote without leaving their residences, in-person voting is likely

to be unavailable or unreasonably risky for these voters.

      107. Moreover, they face unnecessary and severe obstacles to their only

alternative means of exercising their right to vote this year: voting by mail.

      108. Requiring voters who are displaced or have unreliable access to mail to

submit a written and signed request—which can only be done in person or by mail—

in order to have their ballot sent to where they are living or where they can receive

mail is unduly burdensome and unjustified in circumstances where request forms are

more difficult to access, postal service is less available, and unnecessary in-person

visits to SOE’s offices are ill-advised even for healthy voters let alone voters who

face serious health consequences from exposure to COVID-19.

                                           44
     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 45 of 58




      109. In rapidly changing circumstances such as those seen during the PPP

and likely to be seen again through much of the rest of the year, Florida’s emergency

VBM process is unduly stringent. Requiring voters facing risks from COVID-19 to

appear on election day to request a VBM ballot when the emergency circumstances

are there for all to see in the days before the election and limiting the number of

ballots designees can obtain for other voters will result in larger numbers of voters

and designees appearing at SOEs offices on election day, which will violate social

distancing guidelines and overwhelm the reduced staffing SOEs are currently

working with.

      110. Additionally, limiting the number of voters for whom a non-family

member may pick up ballots, will prevent many voters from obtaining ballots at all,

particularly vulnerable voters such as Plaintiffs Heller, Romero, and Hernandez

Morales who depend on assistance from others to avoid unnecessary social contact

that could threaten their health.

      111. And the failure of the state to offer an accessible means of voting by

mail to voters with disabilities likewise constitutes a severe burden on the right to

vote, because for many such voters, it means they won’t be able to vote at all.

      112. The ballot return deadline, depending as it does on the vicissitudes of

postal delivery in a time where all public services are stretched instead of a clear




                                         45
     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 46 of 58




criteria such as a postmark, has resulted and will likely continue to result in the

rejection of many mail ballots even though they were promptly returned.

      113. Likewise, the very short cure period, the incomplete cure instructions,

limited cure opportunities, and the arbitrary signature verification process when mail

is moving slowly—likely to slowly for voters to meet the cure deadline even when

they act immediately after being notified of a deficiency—and when voters are unable

to deliver cure affidavits in person without risk to their health constitutes an undue

burden on the right to vote in the circumstances the country is currently facing, and

is unjustified by any legitimate election administration purpose.

      114. Defendants’ failure and refusal to make adjustments to these voter

registration and in person and vote-by-mail rules will likely deprive thousands of

Floridians, including Plaintiffs, their members, and members of their communities of

the opportunity to vote in the remaining 2020 elections, in violation of their rights

under the First and Fourteenth Amendments.

      115. Under these circumstances, the State’s enforcement of vote-by-mail

request requirements and delivery deadlines, as well as restrictions on emergency

voting, and curing signature deficiencies, and its failure to accommodate voters who

are particularly vulnerable to COVID-19 by offering curbside voting, additional early

voting and supervised voting, accessible vote-by-mail ballots, ballots in voters’




                                         46
     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 47 of 58




preferred languages, and greater access to online voter registration constitute a severe

and undue burden on the right to vote.

      116. Defendants have no sufficient justification for their refusal to make

changes to Florida’s vote-by-mail rules to accommodate the significant challenges

voters face as a result of the COVID-19 crisis.

                                 COUNT TWO
          Abridging or Denying the Right to Vote on Account of Race
              in Violation of § 2 of the Voting Rights Act of 1965
                               (52 U.S.C. § 10301)
      117. Plaintiffs reallege and reincorporate by reference all prior paragraphs of

this Complaint and the paragraphs in the counts below as though fully set forth herein.

      118. Section 2 of the Voting Rights Act provides in pertinent part:

      No voting qualification or prerequisite to voting or standard, practice, or
      procedure shall be imposed or applied by any State or political subdivision
      in a manner which results in a denial or abridgement of the right of any
      citizen of the United States to vote on account of race or color . . . .
52 U.S.C. § 10301(a).
      119. Florida’s current voter registration and vote by mail process has had

and—if this Court does not institute the remedies that Plaintiffs request—will

continue to have, an adverse and disparate impact on communities of color. These

measures impose a discriminatory burden on African American and Latinx voters

and they “have less opportunity than other members of the electorate to participate in

the political process.”


                                          47
     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 48 of 58




      120.    Regarding vote by mail, communities of color experience higher levels

of ballot rejections. Because of Florida’s vague and unreasonably short mail ballot

return deadline, and because of the state’s restrictive cure requirements as well as the

discretion of SOEs and county canvassing boards with respect to arbitrarily reject

voter’s signatures, the VBM ballots cast by Black, Hispanic, and other racial and

ethnic minorities were more than twice as likely to be rejected as VBM ballots cast

by white absentee mail voters in 2018, and with the increased barriers voters face in

complying with these strict requirements due to the coronavirus pandemic, these

disparities are likely to be aggravated.

      121. Moreover, the lack of voter registration opportunities due to the declared

state of emergency prevents Floridians from registering to vote and prevents

organizational plaintiffs from registering persons to vote.       The closures of all

nonessential entities, including the Department of Motor Vehicles and the Supervisor

of Elections offices make it burdensome and nearly impossible for organizations such

as organizational Plaintiffs to conduct third-party voter registration drives, which

large numbers of voters of color.

      122. Additionally, the OVR system is unduly burdensome to voters who lack

printers or the requisite voter identification to register online—disproportionately

Black and Latinx voters.




                                           48
     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 49 of 58




         123. This burden is connected to historical and social conditions of

discrimination. Under the totality of circumstances, Florida’s African American and

Latinx voters have had and will continue to experience less of an opportunity to

participate in the electoral process due to Defendants failure to adequately address

the impact on the right to vote from the spread of COVID-19, the inability to register

to vote, and the disproportionate rejection rate of VBM ballots from communities of

color.

         124. These disparities constitute a violation of § 2 of the Voting Rights Act.

Unless enjoined by this Court, Defendants will continue to violate Section 2 of the

Voting Rights Act, by enforcing standards, practices, or procedures that deny African

American and Latinx the opportunity to participate effectively in the political process

on an equal basis with other members of the electorate.

                               COUNT THREE
        Failure to Provide Reasonable Accommodations in Violation of
  Title II of the Americans with Disabilities Act (42 U.S.C. §§ 12131, et seq.)

         125. Plaintiffs reallege and reincorporate by reference all prior paragraphs of

this Complaint and the paragraphs in the counts below as though fully set forth herein.

         126. Under Title II of the Americans with Disabilities Act, state and local

governments must not impose requirements on participation in public services,

programs, or activities, including voting, that screen out individuals with disabilities

from fully and equally enjoying those programs and must make reasonable

                                           49
     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 50 of 58




modifications in policies, practices, or procedures, including voting and election

procedures, when the modifications are necessary to avoid discrimination on the basis

of disability.

       127. Individuals who suffer a significant medical vulnerability that places

them at extremely high risk of serious bodily injury or death should they leave the

confines of their homes—including Plaintiffs Hernandez Morales and Romero whose

health conditions puts them at significant risk of severe illness or death should they

contract COVID19—have a disability within the meaning of the ADA.

       128. Plaintiff Young is blind and has a disability within the meaning of the

ADA.

       129. Defendants’ failure and refusal to extend the vote-by-mail deadlines;

expand availability of emergency vote-by mail procedures; expand the methods for

requesting, obtaining, and returning vote-by-mail ballots; and adopt safe and

accessible methods of in-person voting constitute a failure to make a reasonable

accommodation for those, such as Plaintiffs Heller, Romero, and Hernandez Morales,

whose health and age limit their ability to have contact with others in this time of

public health emergency created by COVID-19.

       130. Defendants’ failure to offer VBM ballots in a form that is accessible to

blind or low-vision voters or voters with manual impairments limiting their ability to

mark a paper ballot, despite requirements in Florida law mandating that they do so

                                         50
     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 51 of 58




and when the necessary technology is readily available, likewise constitutes a failure

to make a reasonable accommodation for voters such as Plaintiffs Young and

Romero, who need such accommodations in order to independently and

confidentially cast a VBM ballot.

      131. The failure to accommodate these voters constitute a condition on access

to the ballot box that has the effect of screening out such individuals from

participating in the August 18, 2020, Primary Election and the November 5, 2020,

General Election, in violation of Title II of the Americans with Disabilities Act.

                                 COUNT FOUR
                Failure to Provide Reasonable Accommodations
              in Violation of Section 504 of the Rehabilitation Act
                                (29 U.S.C. § 794)

      132. Plaintiffs reallege and reincorporate by reference all prior paragraphs of

this Complaint and the paragraphs in the counts below as though fully set forth herein.

      133. Under Section 504 of the Rehabilitation Act, federally funded programs,

including state and local programs related to elections and voting, must not

discriminate against individuals with disabilities and must make reasonable

accommodations to allow individuals with disabilities to access the federal funded

program, activity, or service.

      134. Individuals who suffer a significant medical vulnerability that places

them at extremely high risk of serious bodily injury or death should they leave the

confines of their homes—including Plaintiffs Hernandez Morales and Romero whose
                                          51
     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 52 of 58




health conditions puts them at significant risk of severe illness or death should they

contract COVID19—have a disability within the meaning of the ADA.

       135. Plaintiff Young is blind and has a disability within the meaning of the

ADA.

       136. Defendants’ failure and refusal to extend the vote-by-mail deadlines;

expand availability of emergency vote-by mail procedures; expand the methods for

requesting, obtaining, and returning vote-by-mail ballots; and adopt safe and

accessible methods of in-person voting constitute a failure to make a reasonable

accommodation for those, such as Plaintiffs Heller, Romero, and Hernandez Morales,

whose health and age limit their ability to have contact with others in this time of

public health emergency created by COVID-19.

       137. Defendants’ failure to offer VBM ballots in a form that is accessible to

blind or low-vision voters or voters with manual impairments limiting their ability to

mark a paper ballot, despite requirements in Florida law mandating that they do so

and when the necessary technology is readily available, likewise constitutes a failure

to make a reasonable accommodation for voters such as Plaintiffs Young and

Romero, who need such accommodations in order to independently and

confidentially cast a VBM ballot.

       138. The failure to accommodate these voters constitute a condition on access

to the ballot box that has the effect of screening out such individuals from

                                         52
     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 53 of 58




participating in the August 18, 2020, Primary Election and the November 5, 2020,

General Election, in violation of Section 504 of the Rehabilitation Act.

                                 COUNT FIVE
     Failure to Provide Spanish-language Voting Materials and Assistance
          in Violation of Section 203 of the Voting Rights Act of 1965
                               (52 U.S.C. § 10503)
      139. Plaintiffs reallege and reincorporate by reference all prior paragraphs of

this Complaint and the paragraphs in the counts below as though fully set forth herein.

      140. The state of Florida became a covered jurisdiction under Section 203 of

the Voting Rights Act on October 13, 2011 for Hispanic minority group, Spanish

language.

      141. Section 203 requires covered states or political subdivisions to provide

any registration or voting notices, forms, instructions, assistance, or other materials

or information relating to the electoral process, including ballots... in the language of

the applicable minority group as well as in the English language. 52 U.S.C. §

10503(c). Defendants failure to provide VBM ballots, related instructions and

documents to request VBM ballots and other statewide issued electoral materials in

Spanish-language as provided to English-language voters contravenes the law which

requires Spanish-language dominant voters receive materials and assistance needed

to make an informed vote.




                                           53
     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 54 of 58




      142. Plaintiffs Romero and Hernandez Morales are Spanish-language

dominant voters requiring language assistance and materials in order to cast an

informed vote.

      143. Defendants’ failure to offer Spanish-language VBM ballots statewide to

Spanish-dominant voters despite requirements mandating that they do so constitutes

a failure to provide materials necessary for voters such as Plaintiffs Romero and

Hernandez Morales, who need Spanish-language ballots, related materials and

assistance in order to independently and confidentially cast a VBM ballot.



                             REQUEST FOR RELIEF

Wherefore, Plaintiffs respectfully request this Court enter judgment:

      a.    Preliminarily and permanently enjoining Defendants to undertake

            emergency actions with respect to any election in the state affected by

            the COVID-19 pandemic;

      b.    Ordering Defendants to implement measures to ensure eligible

            Floridians are able to register to vote, including:

             i. conducting outreach to unregistered and inactive voters offering the

                 opportunity to register to vote or update their voter registrations

                 prior to the voter registration deadlines for the August 18, 2020, and

                 November 5, 2020, elections;


                                          54
Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 55 of 58




      ii. ensuring Florida’s online voter registration system has sufficient

          capacity to accommodate the increased number of voters who will

          need to register to vote or update their voter registrations through

          the system;

      iii. allowing voters who lack a Florida driver’s license or identification

          card to register to vote online using solely the last four digits of their

          social security number;

      iv. notifying voters of errors with their online voter registration

          applications without requiring them to print and mail a paper voter

          registration application;

 c.    Ordering Defendants to modify vote-by-mail procedures to ensure they

       are available and accessible to all registered voters, including by:

       i. Permitting voters to have their ballot sent to an alternate address to

          the one on file with the SOE without requiring the request to be

          signed and in writing, or, alternatively, sending a postage pre-paid

          vote-by-mail request form to all currently registered voters;

      ii. ensuring that every voter is mailed a ballot in accordance with their

          language preferences and providing language assistance, as required

          by the Voting Rights Act;




                                      55
Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 56 of 58




     iii. ensuring vote-by-mail ballots are available in formats that are

          accessible to voters with disabilities without requiring assistance

          from another person;

      iv. accepting returned vote-by-mail ballots and counting them as long

          as they are postmarked or dated by Election Day and received within

          ten days of Election Day, and

      v. expanding the number and locations of drop-boxes, and accept

          ballots returned to a drop-box no later than Election Day;

      vi. allowing voters to utilize the emergency vote by mail ballot

          procedures in the nine days before election day and suspending the

          documentation requirements for establishing an emergency,

          including county-level requirements;

     vii. suspending limits on the number of ballots that may be obtained and

          the manner of their return by non-family members authorized by

          voters to obtain and return their mail ballots;

    viii. extending the vote-by-mail “cure” period for ballots with missing or

          mismatched signatures, and ensuring signature matching and cure

          procedures and instructions are clear, objective, reliable, accessible,

          and non-discriminatory;




                                    56
Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 57 of 58




 d.    Ordering Defendants to ensure in person voting is safe and accessible,

       including by

       i. expanding the days, hours, and locations of early voting;

      ii. establishing curb-side voting at each polling location;

      iii. expanding availability of “supervised voting;”

      iv. ensuring CDC guidelines for reducing the risk of COVID-19

          exposure are followed;

 e.    Ordering Defendants to ensure that all voter registration forms, vote-by-

       mail request forms, vote-by-mail return envelopes, and cure affidavits

       can be sent postage pre-paid;

 f.    Ordering Defendants to provide all the above materials and information

       in Spanish-language;

 g.    Ordering Defendants to publicize, in English, Spanish, and other

       languages spoken by a substantial number of Florida voters, the changes

       to voting and vote-by-mail procedures;

 h.    Awarding Plaintiffs their costs, expenses, and reasonable attorneys’ fees

       pursuant to, inter alia, 42 U.S.C. 1983 and other applicable laws; and

 i.    Granting such other relief as the Court deems just and proper.




                                   57
     Case 1:20-cv-00067-RH-GRJ Document 35 Filed 04/20/20 Page 58 of 58




Respectfully submitted,

Dated: April 20, 2020
                                        s/ Stuart C. Naifeh

CHIRAAG BAINS*                          JUDITH A. BROWNE DIANIS**
Dēmos                                   GILDA DANIELS**
740 6th Street NW, 2nd Floor            SHARION SCOTT*
Washington, DC 20001                    JESS UNGER**
(202) 864-2746                          Advancement Project National Office
cbains@demos.org                        1220 L Street N.W., Suite 850
                                        Washington, D.C. 20005
STUART NAIFEH*                          (202) 728-9557
KATHRYN C. SADASIVAN*                   jbrowne@advancementproject.org
MIRANDO GALINDO*                        gdaniels@advancementproject.org
EMERSON GORDON-MARVIN**                 junger@advancementproject.org
Dēmos                                   sscott@advancementproject.org
80 Broad St, 4th Floor
New York, NY 10004                      KIRA ROMERO-CRAFT
(212) 485-6055                          (FL SBN 49927)
snaifeh@demos.org                       LatinoJustice PRLDEF
ksadasivan@demos.org                    523 West Colonial Drive
mgalindo@demos.org                      Orlando, Florida 32804
egordonmarvin@demos.org                 (321) 418-6354
                                        kromero@latinojustice.org

                                        FRANCISCA FAJANA*
                                        JACKSON CHIN**
                                        LatinoJustice PRLDEF
                                        475 Riverside Drive, Suite 1901
                                        New York, NY 10115
                                        (212) 739-7572
                                        ffajana@latinojustice.org
                                        jchin@latinojustice.org

Attorneys for Plaintiffs

*Admitted pro hac vice
**Application for admission pro hac vice forthcoming

                                      58
